—Judgment, Supreme Court, New York County (Rose Rubin, J.), rendered May 16, 1991, convicting defendant, after a jury trial, of robbery in the second degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent prison terms of 3 to 6 years on the robbery count and l1/^ to 3 years on the grand larceny count, unanimously affirmed.
Defendant bumped his unidentified victim, took money, and fled while another forcibly blocked the victim’s pursuit. Upon the appeal of defendant’s accomplice (People v Bennett, 189 AD2d 706, lv denied 81 NY2d 967), we found evidence sufficient to prove guilt of every element of robbery, including force (see, People v Patton, 184 AD2d 483), and we so find here, too. Defendant’s contention that the court improperly considered a juror’s oral question is both unpreserved and meritless, as is his contention that there should have been clarification of the jury instructions with respect to force. The charge, as a *379whole, adequately conveyed the proper standard (see, People v Merriweather, 175 AD2d 90, lv denied 78 NY2d 1013).
We have considered defendant’s remaining contention and find it to be without merit. Concur—Sullivan, J. P., Rosenberger, Ross and Asch, JJ.